It is manifest that a verdict was directed for the plaintiff, upon the ground that the defendant's company was liable for the loss of the money as a common carrier, unless it proved that neither the company, its agents or servants, were chargeable with negligence. The learned judge expressly ruled that the burden of proof rested with the defendant to establish that the loss was not occasioned by fraud or negligence, and that, inasmuch as the evidence failed to come up to that standard, the plaintiff must recover, and added: "In the absence of proof from which the jury would be justified in coming to such a conclusion, if I should submit the case to the jury and they should find for the defendants, I would be bound to set aside the verdict." The exception to the ruling and direction presents the legal question whether the onus was upon the plaintiff to prove negligence, or upon the defendant to disprove it. No other construction can be put upon the decision. The court did not determine that the circumstances of the fire, as proved, conclusively established negligence, but that it did not negative that fact. The defendant had a right to rely upon an exception to the ruling as to the law.
That the court erred in holding that the burden rested with the defendant to exculpate the company from blame, has been so recently decided by this court, that it is unnecessary to cite other authorities. (Lamb v. Cam. and Amboy R.R. Co.;46 N.Y., 271.) The learned counsel for the plaintiff insists that this is a case where the decision of the court was right, although the reason given for it was wrong, and that the judgment should be sustained on the ground that negligence was so conclusively established by the evidence as to justify the direction of the court. There are serious difficulties in the way of sustaining this position. In the first place, the *Page 253 
facts developed as to the fire were not such as necessarily constituted negligence. It cannot be said, as a matter of law, that the fact of the burning of the ship, and the fact that the witnesses called could not account for it and the other circumstances, absolutely established negligence. The most that can be said is, that these facts were competent to found an inference of a want of care.
The ship was propelled by steam, and necessarily had fire and combustible material on board. We know, as a matter of every-day observation, how mysteriously fires are sometimes kindled, and often without the fault of any one. If a lighted candle had been taken into the hold, filled with combustible material, and fire had been communicated, it might be said that that act itself was negligent, but no such or similar act was proved. It is necessary to consider and weigh all the evidence and balance the testimony, and determine what inferences can fairly be drawn from it in order to arrive at the proper conclusion. I know of no rule of law which determines that all the circumstances proved may not exist, consistent with the exercise of care and diligence, nor do I concur with the counsel for the defendant that, as a matter of law, they were insufficient to establish fraud or gross negligence.
They were of a character which rendered it fitting to submit them to a jury with proper instructions, to determine whether they established fraud or negligence, or not. Besides, the court did not decide that the facts established negligence. If that had been the decision, we cannot say that the defendant might not have availed himself of the privilege extended to him by the court of introducing further evidence. When the court ruled that the burden was upon him of disproving negligence, and that a verdict would be ordered unless he produced further evidence, we cannot say but that he declined to introduce further evidence because of the improper ruling, and relied upon his exception, as he had a right to; and now to change the ground of the decision might result to his injury. *Page 254 
The counsel for the plaintiff also insists that the fact that the money was put into a safe, which was transported as freight, constituted negligence. This circumstance alone would not have that effect; but if, by shipping it as freight and omitting to provide for proper care and vigilance in protecting it, it was placed in an unsafe and improper position in the ship, which prevented its removal, or in consequence of which it was lost, negligence might be alleged. Negligence must not only be shown, but it must appear to have caused or at least contributed to the injury, and this was a question of fact.
There was also evidence tending to prove that the safe was not on board of the ship upon her arrival at New Orleans; but upon this point the evidence was conflicting, and was a question of fact. Besides, the court in directing a verdict assumed that the safe was on board at the time of the fire; and to determine now that it was not, would deprive the defendant of the right to contest the point before the jury. The question of departure was not made at the trial, and we cannot say that it might not have been made to appear that the route pursued was the usual one, and the one anticipated by the parties, and indeed the only practicable one at the time.
In Maghee v. The Camden and Amboy R.R. Co. (45 N.Y., 514), the contract required the transportation to be "all rail." There was a deviation which brought the property to a different landing, where it was burned, and we held the defendants liable. Here no particular route or mode of transportation was contracted for.
For the error of law, in the manner of disposing of the case, the judgment must be reversed and a new trial ordered.
All concur.
Judgment affirmed. *Page 255